Case: 14-10932     Date Filed: 01/06/2015    Page: 1 of 3


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-10932
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 5:13-cr-00058-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

JASON JAMES,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                  (January 6, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Jason James appeals his sentence of 51 months of imprisonment following

his plea of guilty to being a felon in possession of a firearm. 18 U.S.C.
               Case: 14-10932     Date Filed: 01/06/2015    Page: 2 of 3


§§ 922(g)(1), 924(a)(2). James argues that his sentence is unreasonable because

the district court failed to consider the statutory sentencing factors before it ordered

that his federal sentence run consecutively to his undischarged state sentence of

five years of probation. We affirm.

      James’s sentence is procedurally and substantively reasonable. The district

court considered the presentence investigation report, the statutory sentencing

factors, and James’s argument that his federal sentence should run concurrent with

his state sentence. See 18 U.S.C. § 3584(a), (b); United States v. Scott, 426 F.3d
1324, 1329–30 (11th Cir. 2005). The district court had the discretion to order that

James’s federal sentence “run concurrently . . . or consecutively to the prior

undischarged term of imprisonment to achieve a reasonable punishment for the

instant offense,” United States Sentencing Guidelines Manual § 5G1.3(c) (Nov.

2013), and it reasonably determined that “there was no connection between”

James’s possession of a firearm and an earlier offense of aggravated assault that

would warrant allowing him to serve the sentences for those offenses concurrently.

See id. cmt. n.3(A). The explanation provided by the district court reveals that it

considered James’s background and history and the need for his sentence to

provide just punishment for his illegal possession of a firearm, to promote respect

for the law, and to deter him from committing further similar crimes. See 18 U.S.C.

§ 3553(a). And the district court sentenced James within his advisory guideline


                                           2
              Case: 14-10932     Date Filed: 01/06/2015   Page: 3 of 3


range of 46 to 57 months of imprisonment, which we consider to be reasonable.

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). The district court did

not abuse its discretion when it ordered James to serve his 51 month sentence

consecutive to his state sentence of probation.

      AFFIRMED.




                                          3